Name: Council Decision (CFSP) 2017/1504 of 24 August 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  international trade
 Date Published: 2017-08-26

 26.8.2017 EN Official Journal of the European Union L 221/22 COUNCIL DECISION (CFSP) 2017/1504 of 24 August 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (1) concerning restrictive measures against the Democratic People's Republic of Korea (the DPRK), which repealed Decision 2013/183/CFSP and, inter alia, implemented United Nations Security Council (UNSC) Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016). (2) On 5 August 2017, the UNSC adopted Resolution 2371 (2017) providing for new measures against the DPRK including the designation of persons and entities, including the Foreign Trade Bank and the Korean National Insurance Company (KNIC), as subject to an asset freeze. (3) Paragraph 26 of UNSCR 2371 (2017) provides a specific exemption from the provisions of an asset freeze for financial transactions with the Foreign Trade Bank or KNIC in certain circumstances. (4) On 10 August 2017, the Council adopted Implementing Decision (CFSP) 2017/1459 (2) adding the Foreign Trade Bank and KNIC to Annex I to Decision (CFSP) 2016/849. The exemptions provided for in paragraph 26 of UNSCR 2371 (2017) should also be given effect. (5) The entry for KNIC should be removed from Annex II to Decision (CFSP) 2016/849 as it is now designated under Annex I. (6) Further action by the Union is needed in order to implement the measures provided for in this Decision. (7) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/849 is amended as follows: (1) In Article 27, paragraph 7 is replaced by the following: 7. The prohibition in paragraphs 1(a) and (2) shall not apply: (a) where the Sanctions Committee has determined, on a case-by-case basis, that an exemption is necessary to facilitate the work of international and non-governmental organisations carrying out assistance and relief activities in the DPRK for the benefit of the civilian population; (b) with respect to financial transactions with the Foreign Trade Bank or the Korean National Insurance Company (KNIC) if such transactions are solely for the operation of diplomatic missions in the DPRK or humanitarian activities that are undertaken by, or in coordination with, the United Nations.. (2) Article 36a is replaced by the following: Article 36a By way of derogation from the measures imposed by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017) and 2371 (2017), provided that the Sanctions Committee has determined that an exemption is necessary to facilitate the work of international and non-governmental organisations carrying out assistance and relief activities in the DPRK for the benefit of the civilian population in the DPRK, the competent authority of a Member State shall grant the necessary authorisation.. (3) Annex II to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 August 2017. For the Council The President M. MAASIKAS (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). (2) Council Implementing Decision (CFSP) 2017/1459 of 10 August 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 208, 11.8.2017, p. 38). ANNEX The following entry is deleted from Part B (Entities) of Part II of Annex II to Decision (CFSP) 2016/849: 3 Korea National Insurance Corporation (KNIC) and its branch offices Korea Foreign Insurance Company Haebangsan-dong, Central District, Pyongyang, DPRK Rahlstedter Strasse 83 a, 22149 Hamburg. Korea National Insurance Corporation of Alloway, Kidbrooke Park Road, Blackheath, London SE30LW 3.7.2015 Korea National Insurance Corporation (KNIC), a State-owned and controlled company, is generating substantial foreign exchange revenue which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity.